This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 SANDRA MACE,

 3          Petitioner-Appellant,

 4 v.                                                                                     No. 32,329

 5   NEW MEXICO DEPARTMENT
 6   OF WORKFORCE SOLUTIONS,
 7   and ALLSUP’S CONVENIENCE
 8   STORES, INC.,

 9          Respondents-Appellees.


10 APPEAL FROM THE DISTRICT COURT OF CIBOLA COUNTY
11 Camille Martinez Olguin, District Judge

12 New Mexico Legal Services
13 Joel R. Jasperse
14 Gallup, NM

15 for Appellant

16 Elizabeth A. Garcia
17 Albuquerque, NM

18 for Appellee
1                           MEMORANDUM OPINION

2 SUTIN, Judge.

3       Summary reversal was proposed for the reasons stated in the notice of proposed

4 summary disposition. No memorandum opposing summary reversal has been filed

5 and the time for doing so has expired.

6       REVERSED.

7       IT IS SO ORDERED.


8                                          __________________________________
9                                          JONATHAN B. SUTIN, Judge

10 WE CONCUR:


11 _________________________________
12 MICHAEL E. VIGIL, Judge


13 _________________________________
14 TIMOTHY L. GARCIA, Judge




                                             2